DETAILED ACTION
Summary
	This is a non-final Office action for the application filed 19 April 2019. Claims 1-20 are pending (Claims 1 and 6 have been amended; and new Claims 11-20 have been added).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/660,340, filed 20 April 2018) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Objections
Claim 1 is objected to because of the following informalities:
“assessing a quality of the chromatography column packing…”.
Claims 8, 13, and 18 are objected to because of the following informalities:
“a front generated during an elution of…”;
“a front generated during a sanitization of the column”; and
“a front generated during a post-sanitization rinsing…”.
Claims 9, 14, and 19 are objected to because of the following informalities:
“a front generated during a loading of …”; and
“a front generated during an elution of…”.
Claims 10, 15, and 20 are objected to because of the following informalities:
“a front generated during a cleaning of the column”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 3-5, 8-15, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding Claim 3, there is insufficient antecedent basis for “of the two or more subsequent uses” in line 11. Only “one or more subsequent uses” has been introduced. Claims 4 and 11-15 are also rejected due to their dependence on Claim 3.
Regarding Claim 3, there is insufficient antecedent basis for “said conditioning, replacing or repacking the chromatography column” in the last two lines.
Regarding Claim 4, regarding “quality of the chromatography column packing” in lines 4-5, it is unclear whether Applicant is intending to introduce a unique “quality” or reference the previously introduced “quality” in Claim 1. Please amend appropriately, e.g., “a decrease in a quality…” or “a decrease in a second quality…”.
Regarding Claim 5, there is insufficient antecedent basis for “said conditioning, replacing or repacking the chromatography column” in the last two lines.
Regarding Claims 8, 13, and 18, regarding “the mobile phase transition front”, it is unclear whether Applicant is attempting to reference the generic transition front introduced in Claim 1 with no association with a specific type of column or a specific transition front associated with the Protein A column. As constructed, the latter interpretation is considered, and the phrase lacks antecedent basis. However, if the former is intended, which “mobile phase transition front” is referenced? Multiple fronts were introduced in Claim 1, i.e., “at least one mobile phase transition front”. The Examiner will assume the former. Please amend, e.g., “wherein the chromatography column is a Protein A affinity column and the at least one mobile phase transition front… is generated…
Regarding Claims 8, 13, and 18, are “Guanidine HCl” and “Sodium Citrate” referencing specific commercial products? The capitalization of these terms indicates commercial products. Please amend, e.g., “with guanidine HCl” and “0.1 M sodium citrate”.
Regarding Claims 9, 14, and 19, regarding “the mobile phase transition front”, it is unclear whether Applicant is attempting to reference the generic transition front introduced in Claim 1 with no association with a specific type of column or a specific transition front associated with the cation exchange chromatography column. As constructed, the latter interpretation is considered, and the phrase lacks antecedent basis. However, if the former is intended, which “mobile phase transition front” is referenced? Multiple fronts were introduced in Claim 1, i.e., “at least one mobile phase transition front”. The Examiner will assume the former. Please amend, e.g., “wherein the chromatography column is a cation exchange chromatography column and the at least one mobile phase transition front… is generated…
Regarding Claims 10, 15, and 20, regarding “the mobile phase transition front”, it is unclear whether Applicant is attempting to reference the generic transition front introduced in Claim 1 with no association with a specific type of column or a specific transition front associated with the anion exchange chromatography column. As constructed, the latter interpretation is considered, and the phrase lacks antecedent basis. However, if the former is intended, which “mobile phase transition front” is referenced? Multiple fronts were introduced in Claim 1, i.e., “at least one mobile phase transition front”. The Examiner will assume the former. Please amend, e.g., “wherein the chromatography column is a anion exchange chromatography column and the at least one mobile phase transition front… is generated…
Regarding Claims 10, 15, and 20, is “Sodium Hydroxide” referencing a specific commercial product? The capitalization of this term indicates a commercial product. Please amend, e.g., “with sodium hydroxide”.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions (abstract ideas) without significantly more.
The claim(s) recite(s) a number of judicial exceptions, namely, abstract ideas, i.e., mathematical concepts, methods of organizing human activity, and mental processes (see MPEP 2106.04(a)):
Claim 1 recites “collecting… signal and… parameters” (organizing human activity), “determining a… curve” (mental process), “calculating a… value” (mathematical concept), and “assessing the quality” (mental process);
Claim 3 recites “collecting… signal and… parameters” (organizing human activity), “performing said determining and said calculating” (mental process, mathematical concept), “determining an HETP value” (mathematical concept), “compiling a trend” (mental process), and “identifying a change” (mental process); and
Claim 5 recites “performing said determining and said calculating” (mental process, mathematical concept), and “assessing the quality” (mental process).
These judicial exceptions are not integrated into a practical application because the recited additional elements add insignificant extra-solution activity to the judicial exception (MPEP 2106.05(g)). 
Regarding Claim 1, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the prior art discloses or makes obvious such limitations. WAN et al. (US PGPub 2007/0292442 A1) discloses the purification/separation of anti-TNFα antibodies, namely CNTO148 golimumab – the same disclosed antibody by Applicant (see Specification, pg. 43, lines 17-20) and further discloses purification of anti-TNFα antibody fragments (p0145) using a chromatography column (i.e., a method of operating a chromatography column in methods of manufacture for producing anti-TNF antibodies, the anti-TNF antibodies comprising a heavy chain comprising amino acid sequence of SEQ ID NO: 1 and a light chain comprising amino acid sequence of SEQ ID NO: 2 or an antigen binding fragment thereof; p0079).
Regarding Claim 2, the additional cited steps in Claim 2, i.e., conditioning, replacing, or repacking the chromatography column are further disclosed by WAN, e.g., equilibrating with an equilibration buffer (i.e., conditioning; p0079).
Regarding Claim 3, the additional cited steps of collecting additional data for one or more subsequent uses of the chromatography column packing are disclosed by WAN, i.e., a first ion exchange chromatography step and a subsequent second ion exchange chromatography step (p0005).
Regarding Claim 4, no additional practiceable method steps are recited.
Regarding Claim 5, no additional elements beyond judicial exceptions are recited.
Regarding Claims 6, 7, 11, 12, 16, and 17, the additional cited steps in Claims 6, 7, 11, 12, 16, and 17 are partly disclosed by WAN, namely, the use of a cation exchange column or an anion exchange column, the anion exchange columns being specifically Q sepharose columns (p0079). WAN is deficient in disclosing Protein A affinity chromatography columns or more specifically MabSelect Protein A affinity columns or that the cation exchange chromatography column comprises a UNOsphere S CEX column.
ALLISON et al. (US PGPub 2014/0288272 A1) discloses the use of MabSelect Protein A affinity chromatography columns for anti-TNFα antibody purification (purification: p0001, anti-TNFα antibody: p0011; MabSelect Protein A column: p0013). Similarly, RAMASUBRAMANYAN et al. (US PGPub 2013/0338344 A1) discloses the purification of anti-TNFα antibodies (p0008) using UNOsphere S cation exchange chromatography resin (p0152-0153). Absent showings of unexpected results or criticality to the claimed specific types of Protein A or CEX columns, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to utilize such well-known and commercially available resins to purify anti-TNFα antibodies as taught by ALLISON and RAMASUBRAMANYAN in the anti-TNFα purification method disclosed by WAN because such use was already known in the prior art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Regarding Claims 8, 9, 13, 14, 18, and 19, WAN further discloses eluting from the columns (i.e., wherein the mobile phase transition front… is generated from a front generated during elution of the anti-TNF antibodies; p0079).
Regarding Claims 10, 15, and 20, WAN is deficient in disclosing the mobile phase transition front for the anion exchange chromatography column is generated by a front generated during cleaning of the column with sodium hydroxide or a front generated during a column strip.
However, YAO et al. (US PGPub 2012/0282654 A1) discloses processes for antibody purification (abstract) for anion exchange columns (p0022). In the process, an anion exchange column after eluting an antibody, is regenerated with a sodium hydroxide buffer (p0055, see “(4)” starting in pg. 9, col. 2 to pg. 10, col. 1). Absent showings of unexpected results or criticality to the claimed step of column cleaning, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to utilize such a well-known step of using sodium hydroxide as disclosed by YAO in the anti-TNFα purification method disclosed by WAN because such use was already known in the prior art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).
Thus, these additional elements do add only insignificant extra-solution activity to the judicial exception and therefore, the recited judicial exceptions are not integrated into a practical application. Overall, Claims 1-20 are not eligible subject matter under 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 8, 9, 11, 13, 14, 16, 18, and 19 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by WAN et al. (US PGPub 2007/0292442 A1).
Regarding Claim 1, WAN discloses the purification/separation of anti-TNFα antibodies, namely CNTO148 golimumab – the same disclosed antibody by Applicant (see Specification, pg. 43, lines 17-20) and further discloses purification of anti-TNFα antibody fragments (p0145) using a chromatography column (i.e., a method of operating a chromatography column in methods of manufacture for producing anti-TNF antibodies, the anti-TNF antibodies comprising a heavy chain comprising amino acid sequence of SEQ ID NO: 1 and a light chain comprising amino acid sequence of SEQ ID NO: 2 or an antigen binding fragment thereof; p0079).
Regarding Claim 2, WAN discloses the method of Claim 1. WAN further discloses equilibrating with an equilibration buffer (i.e., conditioning; p0079).
Regarding Claim 3, WAN discloses the method of Claim 1. WAN further discloses running subsequent chromatography steps, i.e., a first ion exchange chromatography step and a subsequent second ion exchange chromatography step (i.e., one or more subsequent uses of the chromatography column packing; p0005).
Regarding Claim 4, WAN discloses the method of Claim 3. No additional practiceable method steps are recited.
Regarding Claim 5, WAN discloses the method of Claim 1. No additional practiceable method steps are recited.
Regarding Claims 6, 11, and 16, WAN disclose the methods of Claims 1, 3, and 5, respectively. WAN further discloses the use of a cation exchange column or an anion exchange column (i.e., wherein the chromatography column is selected from the group consisting of: a Protein A affinity chromatography column, a cation exchange chromatography column, and an anion exchange chromatography column; p0079). 
Regarding Claims 8, 9, 13, 14, 18, and 19, WAN discloses the methods of Claims 6, 11, and 16. WAN further discloses eluting from the columns (i.e., wherein the mobile phase transition front… is generated from a front generated during elution of the anti-TNF antibodies; p0079).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7, 12, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAN et al. (US PGPub 2007/0292442 A1), as applied to Claims 6, 11, and 16 above, and further in view of ALLISON et al. (US PGPub 2014/0288272 A1) and RAMASUBRAMANYAN et al. (US PGPub 2013/0338344 A1).
Regarding Claims 7, 12, and 17, WAN discloses the methods of Claims 6, 11, and 16. WAN further discloses the anion exchange columns are Q sepharose columns (i.e., the anion exchange chromatography column comprises a Q Sepharose XL anion exchange chromatography column; p0079). WAN is deficient in disclosing Protein A affinity chromatography columns or more specifically MabSelect Protein A affinity columns or that the cation exchange chromatography column comprises a UNOsphere S CEX column.
ALLISON discloses the use of MabSelect Protein A affinity chromatography columns for anti-TNFα antibody purification (purification: p0001, anti-TNFα antibody: p0011; MabSelect Protein A column: p0013). Similarly, RAMASUBRAMANYAN discloses the purification of anti-TNFα antibodies (p0008) using UNOsphere S cation exchange chromatography resin (p0152-0153). Absent showings of unexpected results or criticality to the claimed specific types of Protein A or CEX columns, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to utilize such well-known and commercially available resins to purify anti-TNFα antibodies as taught by ALLISON and RAMASUBRAMANYAN in the anti-TNFα purification method disclosed by WAN because such use was already known in the prior art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Claim(s) 10, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over WAN et al. (US PGPub 2007/0292442 A1), as applied to Claims 6, 11, and 16 above, and further in view of YAO et al. (US PGPub 2012/0282654 A1).
Regarding Claims 10, 15, and 20, WAN is deficient in disclosing the mobile phase transition front for the anion exchange chromatography column is generated by a front generated during cleaning of the column with sodium hydroxide or a front generated during a column strip.
However, YAO discloses processes for antibody purification (abstract) for anion exchange columns (p0022). In the process, an anion exchange column after eluting an antibody, is regenerated with a sodium hydroxide buffer (p0055, see “(4)” starting in pg. 9, col. 2 to pg. 10, col. 1). Absent showings of unexpected results or criticality to the claimed step of column cleaning, one of ordinary skill in the art prior to the effective filing date of the claimed invention would have found it obvious to utilize such a well-known step of using sodium hydroxide as disclosed by YAO in the anti-TNFα purification method disclosed by WAN because such use was already known in the prior art. All claimed elements were known in the prior art and one of ordinary skill in the art could have combined the elements as claimed by known methods with no change in their respective, individual functions, and the combination would have yielded nothing more than predictable results (MPEP §2143.01 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777